Citation Nr: 0801017	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-35 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a cerebrovascular accident (CVA). 

2.  Entitlement to total disability based on individual 
unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to January 1971.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the Waco Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Residual disability from a CVA is not currently 
demonstrated.  

2.  The veteran's service connected disabilities include: 
bilateral cataracts, currently evaluated as 30 percent 
disabling; post traumatic stress disorder (PTSD), currently 
rated as 30 percent disabling; and diabetes mellitus, 
currently evaluated as 20 percent disabling.  The combined 
disability rating is 60 percent.  

3.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected eye 
disorder, PTSD, and diabetes mellitus, which are his only 
connected disabilities, render him unable to secure or follow 
a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the residuals 
of a cerebrovascular accident have not been met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.124a, Part 4, Diagnostic 
Code 8008 (2007).

2.  The schedular requirements for TDIU are not met, and TDIU 
is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.10, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In regards to the claim seeking a compensable rating for 
residuals of a CVA, the instant appeal is from the initial 
ratings assigned with a grant of service connection.  The 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, statutory notice has served its purpose, 
and its application is no longer required because the claim 
has been substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The June 2005 rating decision, the October 
2005 statement of the case (SOC) and subsequent supplemental 
SOC's provided the veteran notice on the downstream issue of 
an increased initial rating.  A January 2007 supplemental SOC 
readjudicated the matter after the veteran received all 
notice. Neither the veteran nor his representative has 
alleged that notice in this case was less than adequate.  The 
veteran has had full opportunity to participate in VA's 
adjudicatory- appeal process, and is not prejudiced by any 
notice deficiency that may have occurred earlier.

In regards to the TDIU claim, the VCAA duty to notify was 
satisfied by way of letters sent to the appellant in November 
2003 and February 2004 that fully addressed all four notice 
elements and was sent prior to the initial AOJ decisions on 
the matter.  The letters informed the veteran what was needed 
to establish TDIU benefits, what type of evidence was still 
needed, and advised him of his and VA's respective 
responsibilities in developing his claim.  While the November 
2003 and February 2004 letters did not advise the veteran 
verbatim to submit everything he had pertinent to his claim, 
it explained the type of evidence necessary to substantiate 
his claim and asked him to submit any such evidence.  This 
was equivalent to advising him to submit everything in his 
possession pertinent to the claim.  While he was not advised 
of the criteria governing effective dates of awards, he is 
not prejudiced here by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)).  This is because the Board concludes below that 
there is a preponderance of the evidence against the claim of 
entitlement to a TDIU; therefore, any questions as to the 
effective date to be assigned are moot.  

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  Although the record showed 
that the veteran was receiving Social Security Administration 
(SSA) disability benefits, a July 2006 memorandum determined 
that the SSA records were unavailable.  In August 2005 and 
July 2006, VA contacted SSA and requested medical records, 
SSA responded on two separate occasions with a negative reply 
and stated that they were unable to locate such records.  In 
July 2006, VA contacted the veteran and asked for SSA medical 
records, in which he responded that he did not have any such 
records.  The Board finds that all efforts to obtain SSA 
medical records have been exhausted; further attempts would 
be futile and that, based on these facts, the records are not 
available.  The veteran was provided with multiple VA 
examinations.  He has not identified any additional available 
evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.




II.  Factual Background

July 1998 and March 2000 to April 2001 emergency room reports 
from St. David's Hospital showed that the veteran was 
initially treated for corneal abrasion with conjunctivitis of 
the left eye.  He was subsequently treated for hemorrhoids, 
acute sinusitis, cellulitis of the left leg, and cellulitis 
of the right leg.  In April 2001, he was seen for complaints 
of a frontal headache.  The assessment was acute cephalgia.  
A CT scan of the brain revealed minimal subcortical 
microvascular disease or edema.  It was noted that it was an 
acute event, especially given that he was asymptomatic and 
had a normal neurologic examination.  The records also noted 
that the veteran's throbbing headache was related to his 
hypertension and sinusitis which could be exacerbating this.  

April and June 2001 records from Brackenridge Hospital showed 
that the veteran was admitted to the hospital in April for 
cellulitis of the right leg.  It was noted that he was 
obviously disabled temporarily from his usual employment.  In 
June 2001, he presented with a two-day history of swelling, 
warmth, tenderness, and erythema involving the right lower 
extremity.  His discharge diagnoses included cellulitis, 
right leg; hypertension; diabetes mellitus; and 
cerebrovascular accident.  

March 2002 to January 2003 treatment records from VA Central 
Texas Health Care System showed that the veteran was 
hospitalized for substance abuse and health maintenance.  
Other diagnoses treated included alcohol abuse, cellulitis, 
pseudophakia senile cataract (not otherwise symptomatic), and 
suspected glaucoma.  March 2002 treatment records showed that 
he intended to request a leave of absence from his job as a 
road crew worker with the City of Austin.   He drank a case 
of beer a day until a few weeks ago when he told his employer 
that he needed help.  March 2002 records showed that he was 
admitted into the domiciliary program.  He indicated that he 
was interested in another line of employment due to his age 
and his health conditions.  He reported that in addition to 
college he was trained in the food service field.  He 
completed 15 years of education and 24 months of technical 
training.  He had a valid driver's license and had an 
automobile available for use.  His longest full-time job 
lasted for 13 years.  His usual (or last) occupation was that 
as a sewer line repairman (Hollingshead category-skilled 
manual). Someone else contributed the majority of his 
financial support.  In the past three years, his usual 
employment pattern had been full time (40 hrs/wk).  In the 
past thirty days, he was paid for working 20 days.  His 
income over the past month was $313 from employment.  He 
considered treatment for his employment problems to be 
extremely important.  In a subsequent March 2002 record, he 
verbalized the negative consequences of his substance use 
(alcohol and crack cocaine) behavior as having loss his self-
esteem, job loss, marital problems, and having to live in a 
negative environment.  

March 2002 records also noted blurred distant vision.  Glare 
was a problem and he only wore readers at night.  He was 
diagnosed with cataracts.  His vision was better at night.  A 
past medical history showed that he was diabetic for the past 
two to three years and seven or eight months ago he had a 
stroke on the left side.  He indicated that his vision became 
blurrier after the stroke.  Left eye acuity was 20/50-1 ph 
20/30-2 and right eye acuity was 20/40-2 pinhole no 
improvement.  In April 2002 he underwent extracapsular 
cataract extraction of the left eye posterior chamber 
implant.  Subsequent records showed follow-up treatment for 
his eyes.   

On a VA Form 21-526 received in June 2002 the veteran 
indicated that cellulitis in both legs and hypertension kept 
him from working.  He last worked in January 2002.  He had 
not filed a claim and was not receiving disability benefits 
from SSA.  The highest level of education that he completed 
was twelfth grade.  He did not list any other training, 
experience, or certificates.  

A September 2002 VA eye examination included such diagnoses 
as refractive error and cataract in the right eye, status 
post cataract extraction of the left eye with placement of 
the intra ocular lens.  

A September 2002 VA PTSD examination, noted that the veteran 
was unemployed since approximately 2000.  He indicated that 
he left his job with the City of Austin due to health 
reasons.  He reported that he was going to get fired if he 
didn't go voluntarily.  His medical history included 
polysubstance abuse, diabetes mellitus, bilateral cellulitis, 
hypertension, cardiovascular accident, cataracts, and 
hepatitis C.  He indicated that he had been hospitalized 
three times and was currently residing in the domiciliary as 
a health maintenance patient.  He had been clean and sober 
since February 2002; he denied any other psychiatric 
treatment outside of his domiciliary treatment.  He was 
evaluated in June 2002 and was given diagnoses of probable 
vascular dementia and probably sub-clinical PTSD.  He 
indicated that he took several general knowledge courses at 
the community college, but he did not receive a degree.  His 
employment history showed that he had been regularly employed 
in blue-collar jobs lasting, respectively, 1 year, 5 years, 5 
years, 12 years, and 7 years.  He was fired from the first 
four jobs, once for fighting and once for being drunk on the 
job (he was working as a bus driver for the city at that 
time).  His most recent job was fixing broken sewer lines for 
the city.  He stated that the city tried to fire him because 
of his health problems, but he left voluntarily before he 
could be fired.  He had problems with both alcohol and drugs 
and served prison time (two years eight months) for drug-
related charges.  He was diagnosed with PTSD.  He reported 
that loud sudden noises, such as a jet flying overhead, 
caused him to think about Vietnam, and left him with a cold, 
chilled feeling, and rapid heartbeat.  He had a history of 
difficulty with intimate relationships, avoided crowds and 
most social activities, avoided watching war movies, had a 
sense of foreshortened future, and felt guilty about 
surviving when others did not.  His Global Assessment of 
Functioning (GAF) score was 55.  He was capable of managing 
his own benefit payments.  He appeared to at least meet 
minimally all diagnostic criteria for PTSD. 

On October 2002 VA examination for diabetes mellitus, noted 
that the veteran had no hospitalizations for diabetes 
mellitus, but went to the hospital for cellulitis.  He had no 
residuals from his cardiovascular accident.   Examination 
revealed cataracts bilaterally, and arcus senilis 
bilaterally, otherwise unremarkable  He was diagnosed with 
diabetes mellitus; bilateral cataracts; onychomycosis; 
hypertension, massive lymphedema with recurrent cellulitis 
and lymphadenitis; morbid obesity; erectile dysfunction; 
history of cerebrovascular accident affecting the left side 
of the face only, no residuals (he claimed that he had 
headaches, but he also used to abuse ethanol-in which these 
two conditions may be accompanied by temporary neurologic 
deficits or cerebrovascular accidents); and right ulnar nerve 
entrapment.  

March 2003 to March 2004 treatment records from VA Central 
Texas Health Care System showed that the veteran was admitted 
in April 2003 for cellulitis of the right leg.  In September 
2003, he underwent phacoemulsification with posterior chamber 
intraocular lens implant in the right eye.  Another September 
2003 record showed that his blood sugar was uncontrolled at 
272.  He was prescribed an increase in Glipozide to 5 mg 
twice daily instead of once a day.  A follow-up appointment 
was scheduled for 6 weeks later.  PTSD, diabetes mellitus, 
stroke, and pseudophakia, senile cataract, and suspected 
glaucoma were listed, among other things, as active problems.  

March 2004 VA examination for diabetes noted that the c-file 
was reviewed.  The veteran was on oral agents and was not 
hospitalized for ketoacidosis or hypoglycemic reactions.  He 
was on a restricted diet and there were no restrictions on 
activities referable to diabetes.  There was a suggestion of 
a small, microvascular type stroke occurrence around 2001, 
which left no identifiable residuals.  He went to a diabetic 
care provider every three to six months.  After examination, 
the examiner diagnosed the veteran with type II diabetes 
mellitus, with onychomycosis; erectile dysfunction (related 
to hypertension medication and aggravated and progressed by 
diabetes mellitus); and history of small vessel 
cerebrovascular accident in 2001.  The examiner commented 
that the veteran stated that he took medical leave from the 
City of Austin in 2002 because of recurrence of cellulitis of 
lower extremities which led to multiple and frequent 
hospitalizations.  Thereafter, he was a resident of the 
domiciliary where he successfully underwent substance abuse 
treatment program and then was in health maintenance program, 
during which he was admitted several times for cellulitis of 
the lower extremities.  He was currently living independently 
without hospitalization.  He was last employed in 2002.  The 
examiner opined that the status of the veteran's service 
connected diabetes and secondary complications were not such 
that would, in and of itself, preclude some form of 
employment.  

On an addendum to the March 2004 VA examination for diabetes 
mellitus (dated in January 2005), the examiner noted that the 
veteran's "stroke" had been referred to several times in 
the record as having occurred in 2001 (upon entry in to the 
domiciliary in 2002, he was only a few months status post 
stroke, with absence of residuals).  The examiner commented 
that with the longstanding hypertension, and then the 
addition of diabetes mellitus in the mid 1990's, it was very 
likely that the diabetes added further microvascular damage 
and resulted in the mild stroke, after which he experienced 
resolution in mild deficits.  It would be impossible for 
anyone to accurately quantitative the contribution of his 
hypertension and diabetes; suffice it to say that both 
contributed to the process in a significant and synergistic 
fashion.  Diabetic peripheral neuropathy was not present, nor 
did the examiner find that the hypertension was related to or 
exacerbated by the service connected diabetes mellitus.  The 
hypertension clearly predated the onset of diabetes by a 
significant number of years.  

A March 2004 VA eye examination included the diagnoses of no 
diabetic retinopathy and pseudophakia in both eyes.  

March 2004 VA examination for PTSD noted that the c-file was 
reviewed.  The veteran reported that he worked for the City 
of Austin for many years, but had to stop working in 2001 due 
to his physical problems.  He stated that he liked his work 
and never had problems with his fellow workers.  He had a 
history of heavy drinking and some cocaine use occurring up 
until 2002 when he sought help for these problems at the 
Austin VA clinic in February 2002.  He admitted to drinking a 
case of beer a day at that time and using crack cocaine three 
or four times per week.  He stated that this substance abuse 
was associated with his employment and that his fellow 
workers participated in this polysubstance use.  He entered 
the substance abuse treatment program at the Temple 
Domiciliary in February 2002 and completed this program 
without incident.  He admitted to one relapse in January 
2004, but now had two months abstinence.  He had several 
hospitalizations for cellulitis of his legs and stated that 
this was the main reason that he had to leave his job.  He 
stated that his ambulation was quite limited.  He weighed 330 
pounds.  After mental status examination, the examiner 
commented that the veteran's PTSD symptoms were quite mild, 
with the main problem being his estrangement from others and 
the inability to tolerate close relationships.  His 
nightmares still occurred, but less frequently.  His GAF 
score was 60.  No startled reactions or hypervigilance was 
reported.  He could not tolerate closed spaces.  

September 2004 to November 2006 treatment records from VA 
Central Office Texas Health Care System included complaints 
of blurry vision and showed that the veteran was taking 
insulin on a sliding scale.  

A letter submitted in October 2005 indicated that the veteran 
was awarded SSA disability benefits beginning in July 2002.  
It was determined that he became disabled in February 2002.  
The nature of his disability was not indicated.  

January 2006 VA examination of the brain and spinal cord 
noted that the c-file was reviewed.  The veteran reported 
that he was seen in the emergency room in April 2001 and 
informed that he had a stroke.  He had no neurological 
findings on this examination other than a complaint of a 
headache.  He indicated that he had no current symptoms.  The 
condition had stabilized.  He did not have any seizures.  He 
had a headache about three to four times per month with no 
other concurrent symptoms.  No tumor was present.  There was 
no motor or sensory impairment of the nerves.  There was no 
functional impairment.  There was full range of motion of the 
upper and lower extremities, limited by body habitus, without 
pain or difficulty.  There was no change in motion upon 
repeated and resisted testing of the joints of the upper and 
lower extremities and no additional limitation was noted.  
There was no bladder impairment.  No smell or taste was 
affected.  The veteran was capable of managing his benefit 
payments in his own best interest without restriction.  The 
diagnosis was prior cerebrovascular accident by history only, 
without current neurological residuals.  

A January 2006 VA examination for diabetes mellitus noted 
that the c-file was reviewed.  It was noted that the veteran 
had no ketoacidosis or hypoglycemic reactions and was not 
hospitalized for such reactions.  He was not on a restricted 
diet and there were no restriction of activities.  He was on 
an oral hypoglycemic.  He visited a diabetic care provider 
every 6 months.  His hypertension predated his diabetes 
mellitus and his erectile dysfunction was related to his 
blood pressure medication.  He noted occasional numbness in 
the fingers of the right hand.  

January 2006 VA eye examination included the diagnoses of: 
pseudophakia in both eyes; anisometropia of 2.5 diopters 
which caused asthenopia when reading; no diabetes 
retinopathy; ocular hypertension of the left eye; episodic 
severe pain and redness in the left eye that could be 
intermittent angle closure versus papillary block from sulcus 
placed intraocular lens.  

A January 2006 PTSD VA examination indicated that the c-file 
was reviewed.  It was noted that the veteran's medical 
history included right lower extremity cellulitis, diabetes 
mellitus, hypertension, abnormal CT with hypodense regions in 
the left kidney, hepatitis C positive, hyperlipidemia, and 
post-traumatic stress disorder.  An abdominal hernia was also 
noted.  He reported a two month abstinence from alcohol and 
substance abuse.  In terms of psychiatric symptoms, the 
veteran had complaints of nervousness all the time.  The 
veteran indicated that he had three years of college but no 
schooling in the past two years.  He had not worked in the 
past 12 months, in which he stated that his legs would not 
let him work and that he was very short-winded.  He did not 
have any really close friends.  He indicated that he had less 
than a six pack per week and denied any illegal drugs.  After 
mental health examination, his GAF score was 60 and was 
attributed to both PTSD and dysthymic disorder in equal 
proportions.  His dysthymia, however, was more likely than 
not a result of his PTSD, health problems, and his social 
situation.  The examiner commented that based on his review 
of the veteran's most recent review, he did not believe that 
the veteran's condition significantly changed, and that most 
of his PTSD symptoms were mild.  He opined that the veteran's 
unemployment appeared to be most closely related to his 
health problems.  The veteran could benefit from mental 
health treatment, but the veteran did not appear to be 
strongly motivated in this regard.  

III.  Criteria and Analysis

a.  Increased rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, multiple ("staged") ratings may 
be assigned for different periods of time during the pendency 
of the appeal. See generally Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. See 38 C.F.R. § 4.7.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied. 38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A 100 percent evaluation for six months may be assigned for 
vascular conditions diagnosed as thrombosis of brain vessels. 
38 C.F.R. § 4.124a, Diagnostic Code 8008.  A minimum rating 
of 10 percent thereafter may be assigned. Id.

It is required for the minimum ratings for residuals under 
diagnostic codes 8000-8025, that there are ascertainable 
residuals. Id. at Note.  Determinations as to the presence of 
residuals not capable of objective verification, i.e., 
headaches, dizziness, fatigability, must be approached on the 
basis of the diagnosis recorded; subjective residuals will be 
accepted when consistent with the disease and not more likely 
attributable to other disease or no disease. Id.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses. Id.

After having carefully reviewed the evidence of record, the 
Board finds that there is a preponderance of the evidence 
against a compensable rating for residuals of cerebrovascular 
accident.  The Board notes that the evidence of record does 
not show that the veteran has experienced a brain embolism, 
thrombosis, or hemorrhage.  As such, there is no basis for a 
100 percent rating in this case, and the Board will evaluate 
the veteran's disability based upon his residuals.

On October 2002 and March 2002 VA examinations, the examiners 
noted that the veteran had no residuals from his CVA.  On 
January 2006 VA examination of the brain and spinal cord, the 
diagnosis was prior cerebrovascular accident by history only, 
without current neurological residuals.  The Board finds that 
the above-described objective medical findings are indicative 
of no residual disability from CVA.

The Board has considered whether another other related 
diagnostic code may offer a higher rating in this case.  
However, as no residuals have been found throughout the 
appeal period, there are no other related diagnostic codes 
that would offer a compensable rating.  In short, the Board 
finds that the veteran's current residuals of CVA, or lack 
thereof, are no more than 0 percent disabling under 
Diagnostic Code 8008.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
status post cerebrovascular accident, including any effects 
on the veteran's earning capacity and his ordinary activity. 
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41 (2001).  The Board has 
also applied all pertinent aspects of 38 C.F.R. Parts 3 and 
4.  In conclusion, the current medical evidence is consistent 
with no more than a 0 percent evaluation for residuals of 
CVA.  Staged ratings are not warranted.  

The veteran himself indicated on January 2006 VA examination, 
that he had no current symptoms.  For the reasons stated 
above, there is a preponderance of the evidence against his 
claim, and there is no doubt to be resolved. See Gilbert, 1 
Vet. App. at 55.

b.  TDIU

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent. 38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra- 
schedular consideration. 38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993). Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination. 38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  Thus, the Board may not consider the effects of 
the veteran's hypertension, massive lymphedema with recurrent 
cellulitis and lymphadenitis, morbid obesity, erectile 
dysfunction, or any other nonservice-connected disabilities 
on his ability to function.

The veteran's service connected disabilities are: bilateral 
cataracts, 30 percent disabling; post traumatic stress 
disorder (PTSD), 30 percent disabling; and diabetes mellitus 
20 percent disabling.  The combined disability rating is 
60 percent38 C.F.R. § 4.25.  Thus, the minimum schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a) are not met.

The analysis progresses to the "subjective standard" under 38 
C.F.R. § 4.16(b).  The Board must determine whether the 
veteran is unemployable due to his service-connected 
disabilities regardless of their ratings.  This regulation 
provides that the established VA policy is that "all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled."  However, in these cases, in 
order for the veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
circumstance which places the claimant in a different 
position from other veterans with the same rating.

In Floyd v. Brown, 9 Vet. App. 95 (1996), the Court held that 
the Board may not assign an extraschedular disability rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance, because 
§ 3.321(b)(1) establishes a specific procedure requiring all 
claims under that provision to be referred to the Under 
Secretary for Benefits or the Director of VA's Compensation 
and Pension Service for initial decision.  However, the Court 
held that the Board may be required to consider the 
applicability of 38 C.F.R. § 3.321(b)(1) when the issue has 
been raised before the Board.

Here, the Board finds that the evidence fails to show that 
the service-connected disabilities are so exceptional or 
unusual as to warrant referral to the Under Secretary for 
Benefits or the Director of VA's Compensation and Pension 
Service for extraschedular consideration.  First, the record 
does not show frequent periods of hospitalizations for any of 
his service-connected disabilities.  The evidence shows that 
the veteran has been frequently hospitalized due to a 
nonservice connected disability (cellulitis in his legs).  

Second, the evidence did not support a finding that the 
veteran was demonstrably unable to obtain or maintain 
employment due to his service-connected disorders, alone.  
April and June 2001 records from Brackenridge Hospital showed 
that the veteran was, at least temporarily, disabled from his 
usual occupation due to cellulitis of the right leg.  In 
March 2002 while seeking treatment through VA, the veteran 
himself verbalized that the negative consequences of his 
substance abuse included job loss.  He also indicated on his 
June 2002 VA Form 21-526 that cellulitis in both legs and 
hypertension kept him from working.  On September 2004 VA 
PTSD examination, he stated that he was fired from his first 
four jobs, once for fighting and once for being drunk on the 
job.  Regarding his last job with the City of Austin, he 
indicated that he left voluntarily before he was fired due to 
health problems.  On March 2004 VA examination for diabetes, 
the VA examiner noted that the veteran took medical leave 
from his job in 2002 because of recurrence of cellulitis of 
the lower extremities which led to frequent hospitalizations.  
The examiner opined that the status of the veteran's diabetes 
mellitus and secondary complications were not such that 
would, in and of itself, preclude some form of employment.  
On March 2004 and January 2006 VA PTSD examinations, the 
veteran reported that he could not work due to cellulitis.  
The examiner found that the veteran's PTSD symptoms were mild 
and opined that the veteran's unemployment appeared to be 
closely related to his health problems.  

Although several records indicate that the veteran is unable 
to work due to health problems, the veteran has multiple 
service connected and nonservice connected health problems.  
There is no medical evidence of record that shows that the 
veteran's service-connected disorders, alone, prevent him 
from maintaining any type of employment.

The Board has considered that the veteran has been receiving 
SSA disability benefits since July 2002.  However, as records 
considered in conjunction of the SSA determination were 
unavailable and the disabilities contributing to the 
veteran's inability to work have not been identified, the 
Board finds that the award of SSA disability benefits does 
not show that that the veteran's service-connected disorders, 
alone, prevented him from maintaining employment

The veteran, himself, has indicated that he has not been able 
to work due to nonservice connected conditions such as 
cellulitis and had been fired in the past due to drinking on 
the job or fighting.  The veteran has also expressed an 
interest in finding another line of employment other than 
fixing the sewer lines for the city.  The evidence does not 
show that the service-connected conditions are of such 
unusual disabling nature as to preclude the veteran from all 
types of substantial employment.  Nothing in the record shows 
impairment for which accommodations in the line of employment 
are not possible.  The fact that the veteran is unemployed 
does not support the conclusion that the veteran is 
unemployable due to his service-connected disorders, and the 
fact that he was unable to maintain his last employment also 
does not establish that he is unemployable.  He indicated 
that he has been employed in a number of blue-collar type 
jobs and has past experience in the food industry, and there 
is no indication in the record that work in such fields is 
precluded by his service-connected disabilities.

For reasons noted above, the probative evidence supports the 
conclusion that the veteran is not totally disabled for any 
substantially gainful employment due to his bilateral 
cataracts, PTSD, and diabetes mellitus, alone.  Accordingly, 
the weight of the evidence is against his claim for TIDU.


ORDER

An initial compensable rating for residuals of CVA is denied. 

TDIU is denied.


____________________________________________
V. L.  Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


